


110 HCON 94 : Encouraging the elimination of harmful

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 94
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Received and referred to the Committee on Commerce,
			 Science, and Transportation
		
		CONCURRENT RESOLUTION
		Encouraging the elimination of harmful
		  fishing subsidies that contribute to overcapacity in commercial fishing fleets
		  worldwide and that lead to the overfishing of global fish
		  stocks.
	
	
		Whereas nearly 1,000,000,000 people around the world
			 depend on fish as their primary source of dietary protein;
		Whereas the United Nations Food and Agriculture
			 Organization has found that 75 percent of the world’s fish populations are
			 currently fully exploited, over exploited, significantly depleted, or
			 recovering from overexploitation;
		Whereas scientists have estimated that a significant
			 percentage of big predator fish such as tuna, marlin, and swordfish are gone
			 from the world’s oceans as a result of overfishing by foreign fishing
			 fleets;
		Whereas the global fishing fleet capacity is estimated to
			 be up to 250 percent greater than is needed to catch what the ocean can
			 sustainably produce;
		Whereas the Congress recognized the threat of overfishing
			 to our oceans and economy and therefore included the requirement to end
			 overfishing in the United States by 2011 in the Magnuson-Stevens Fishery
			 Conservation and Management Reauthorization Act of 2006 (Public Law
			 109–479);
		Whereas the United States Commission on Ocean Policy and
			 the Pew Oceans Commission identified overcapitalization of the global fishing
			 fleets as a major contributor to the decline of economically important fish
			 populations;
		Whereas harmful fishing subsidies encourage
			 overcapitalization and overfishing; support destructive fishing practices such
			 as high seas trawling that would not otherwise be economically viable; and
			 amount to billions of dollars annually;
		Whereas such subsidies have also been documented to
			 support illegal, unregulated, and unreported fishing, which impacts commercial
			 fisheries in the United States and around the world both economically and
			 ecologically;
		Whereas harmful fishing subsidies are concentrated in
			 relatively few countries, putting other fishing countries, including the United
			 States, at an economic disadvantage;
		Whereas the United States is a world leader in advancing
			 policies to eliminate harmful fishing subsidies that support overcapacity and
			 promote overfishing; and
		Whereas a wide range of countries are currently engaged in
			 historic negotiations to end harmful fishing subsidies that contribute to
			 overcapacity and overfishing: Now, therefore, be it
		
	
		That the United States should
			 continue to promote the elimination of harmful fishing subsidies that lead
			 to—
			(1)overcapitalization;
			(2)overfishing;
			 and
			(3)illegal,
			 unregulated, and unreported fishing.
			
	
		
			Passed the House of Representatives June 5,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
